Citation Nr: 1702868	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  12-25 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

Whether new and material evidence has been received to reopen a claim of service connection for hypertension and, if so, whether service connection is warranted, to include as secondary to service-connected knee disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Hughes
INTRODUCTION

The Veteran served on active duty from October 1989 to October 1992.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  Jurisdiction of the claims file resides with the Columbia, South Carolina RO.

In September 2016, a Board hearing was held via videoconference before the undersigned.  A transcript of the hearing is in the Veteran's record.  During the hearing the Veteran waived initial RO consideration of any evidence received which the RO had not had a chance to consider in the first instance.  


FINDINGS OF FACT

1.  The claim of service connection for hypertension was previously denied in June 1996 and December 2004 rating decisions.  The Veteran did not appeal these decisions and no new and material evidence was received within one year.

2.  Evidence received since the last final December 2004 denial, including medical evidence showing a diagnosis of hypertension, relates to the previously unestablished element of whether the Veteran has hypertension and raises a reasonable possibility of substantiating the claim.

3.  It is at least as likely as not that the Veteran's hypertension was caused or aggravated by his service-connected knee disabilities.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for hypertension.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1103 (2016).

2.  Hypertension is proximately due to the Veteran's service-connected knee disabilities.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

New and Material Evidence

The RO denied the Veteran's claims of service connection for hypertension in unappealed June 1996 and December 2004 rating decisions, based essentially on a finding that the Veteran did not have a diagnosis of hypertension.  (He disagreed with the June 1996 rating decision and a statement of the case (SOC) was issued in February 1997.  However, he did not perfect his appeal by filing a timely substantive appeal.)  Additional relevant evidence was not received within one year of notification of these determinations.  Thus, the June 1996 and December 2004 rating decisions are final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a), (b). 

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Evidence added to the record since the December 2004 rating decision includes VA treatment records which include an August 2007 diagnosis of hypertension.  Accordingly, the Board finds that the evidence added to the record since the December 2004 rating decision addresses an unestablished fact necessary to substantiate the claim of service connection for hypertension and, considered in conjunction with all of the evidence in the record, raises a reasonable possibility of substantiating the claim.  Taken at face value, as required for purposes of reopening, the new evidence received is both new and material, and the claim of service connection for hypertension may be reopened.

Service Connection

The claim of service connection for hypertension having been reopened, the Board will now consider the matter of entitlement to service connection for hypertension on the merits.  The Veteran is not prejudiced by the Board's consideration of this claim on the merits since the claim is being granted.

The Veteran seeks service connection for hypertension as secondary to his service-connected knee disabilities.  Specifically, he claims that his hypertension is secondary to, or is aggravated by, the pain and stress (and/or the medication prescribed to treat such pain and stress) associated with his service-connected knee disabilities.  See September 2016 Board videoconference hearing transcript.  Because the Board is granting this claim on a secondary basis, it will not discuss direct service connection in this decision.

Importantly, it is noted that the Veteran is service connected for left knee degenerative changes in the patellofemoral compartment, grade III chondromalacia of the medial surface of the patella with large cyclops lesion and lateral meniscus undersurface radial tear of the left knee, left knee scar and right knee chondromalacia patella.  See Rating Decision dated July 1995, March 2001, March 2007.

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Briefly, the legal requirements for a successful secondary service connection claim are: (1) evidence of a current disability for which secondary service connection is sought; (2) a disability which is service connected; and (3) competent evidence of a nexus between the two.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

As noted, the Veteran has established service connection for bilateral knee disabilities and it is not in dispute that he has, and receives treatment for, hypertension.  What remains necessary to substantiate his secondary service connection theory of entitlement in this claim is evidence that the knee disabilities caused or aggravated the hypertension.

The Veteran's VA treatment records include an August 2007 impression that his hypertension is "exacerbated likely by pain."  

On February 2012 VA examination, the Veteran was diagnosed with hypertension.  After examination of the Veteran and review of his claims file, the examiner opined that the Veteran's hypertension was "less likely than not (less than 50 percent probability)" related to his "knee medications" because "there is no medical record as well as no proven scientific data that justifies that assumption."  While this opinion weighs against service connection, it did not assess whether the Veteran's knee disabilities, to include the pain and stress therefrom, aggravated his hypertension.

In support of his claim, the Veteran has submitted copies of medical articles which essentially conclude that increased pain causes increased blood pressure and chronic pain is associated with an increased prevalence of hypertension.  

An October 2016 statement from the Veteran's primary care physician, D. L. C., M.D., notes the Veteran's history of chronic pain due to a knee injury and concludes that "[t]he chronic pain and stress of his knee injury is most likely the cause of his hypertension."  

After a careful review of the evidence to include the aforementioned medical opinions, the Board finds no reason to accord more weight to the negative medical opinion over the positive medical opinion.  Thus, the evidence is at least in equipoise as to whether the Veteran's hypertension is related to his service-connected knee disabilities.  The Board resolves any reasonable doubt in favor of the Veteran.  Accordingly, entitlement to service connection for hypertension is warranted.


ORDER

New and material evidence having been received, the claim for service connection for hypertension is reopened.

Service connection for hypertension is granted.



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


